          Case 5:20-cv-02768-LHK Document 61 Filed 05/06/21 Page 1 of 4




 1   Ramzi Abadou (SBN 222567)
     KAHN SWICK & FOTI, LLP
 2   912 Cole Street, # 251
     San Francisco, California 94117
 3
     Telephone: (415) 459-6900
 4   Facsimile: (504) 455-1498
     ramzi.abadou@ksfcounsel.com
 5
     Lead Counsel for Lead Plaintiff
 6   and the Putative Class
 7
     [Additional counsel on signature page]
 8

 9                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
                                                    )
12                                                  )   Case No. 5:20-CV-2768-LHK-VKD
                                                    )
13                                                  )
                                                    )   NOTICE OF VOLUNTARY DISMISSAL
14
       ROGER A. IKEDA, Individually and             )   PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
15     On Behalf of All Others Similarly            )
       Situated,                                    )   CLASS ACTION
16                                                  )
                                       Plaintiff,   )   Judge:     Hon. Lucy H. Koh
17                                                  )   Courtroom: 8 – 4th Floor
                        v.                          )
18
                                                    )
19     BAIDU, INC., YANHONG LI, and                 )
       CHENG-CHUN YU,                               )
20                                                  )
                                  Defendants        )
21                                                  )
                                                    )
22

23

24

25

26

27

28    NOTICE OF VOLUNTARY DISMISSAL                                       CASE No. 5:20-cv-2768-LHK-VKD
           Case 5:20-cv-02768-LHK Document 61 Filed 05/06/21 Page 2 of 4




 1          On April 7, 2021, the Court granted Defendant Baidu Inc.’s Motion to Dismiss with Leave to

 2   Amend (“Order”). ECF No. 60. After a careful review of the Order, applicable facts and legal

 3   authorities, Lead Plaintiff Robert J. Allustiarti and Lead Counsel Kahn Swick & Foti, LLP hereby give

 4   notice pursuant to FED. R. CIV. P. 41(a)(1)(A)(i) that the above-captioned action is voluntarily

 5   dismissed, with prejudice and without costs or attorneys’ fees to any party, against Defendants Baidu,

 6   Inc., Yanhong Li, and Cheng-Chun Yu.

 7
                                                         Respectfully submitted,
 8
     Dated: May 6, 2021                                  KAHN SWICK & FOTI, LLP
 9
                                                         By:     s/ Ramzi Abadou
10
                                                         Ramzi Abadou (SBN 222567)
11                                                       KAHN SWICK & FOTI, LLP
                                                         912 Cole Street, # 251
12
                                                         San Francisco, California 94117
13                                                       Telephone: (415) 459-6900
                                                         Facsimile: (504) 455-1498
14                                                       ramzi.abadou@ksfcounsel.com
15                                                       -and-
16
                                                         Lewis S. Kahn (pro hac vice to be submitted)
17                                                       Alexander L. Burns (admitted pro hac vice)
                                                         Alayne K. Gobeille (admitted pro hac vice)
18                                                       Morgan M. Embleton (admitted pro hac vice)
                                                         KAHN SWICK & FOTI, LLC
19                                                       1100 Poydras Street, Suite 3200
20                                                       New Orleans, Louisiana 70163
                                                         Telephone: (504) 455-1400
21                                                       Facsimile: (504) 455-1498
                                                         lewis.kahn@ksfcounsel.com
22                                                       alexander.burns@ksfcounsel.com
                                                         alayne.gobeille@ksfcounsel.com
23                                                       morgan.embleton@ksfcounsel.com
24
                                                         Lead Counsel for Lead Plaintiff
25                                                       And the Putative Class

26

27

28
      NOTICE OF VOLUNTARY DISMISSAL              1                         CASE No. 5:20-cv-2768-LHK-VKD
           Case 5:20-cv-02768-LHK Document 61 Filed 05/06/21 Page 3 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on May 6, 2021, I electronically filed the foregoing with the Clerk of the

 3   Court using the CM/ECF system which will send notification of such filing to the e-mail addresses

 4   registered, as denoted on the attached Electronic Mail Notice List, and I hereby certify that I have

 5   mailed the foregoing document or paper via the United States Postal Service to the non-CM/ECF

 6   participants indicated on the attached Manual Notice List.

 7
                                                                     s/ Ramzi Abadou
 8
                                                                    RAMZI ABADOU
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF VOLUNTARY DISMISSAL              2                          CASE No. 5:20-cv-2768-LHK-VKD
5/6/2021        Case 5:20-cv-02768-LHK DocumentCAND-ECF-
                                                     61 Filed 05/06/21 Page 4 of 4
Mailing Information for a Case 5:20-cv-02768-LHK Ikeda v. Baidu, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Ramzi Abadou
      ramzi.abadou@ksfcounsel.com,Ashley.Errington@ksfcounsel.com

      Adam Marc Apton
      aapton@zlk.com,Files@zlk.com

      Alexander Louis Burns
      alexander.burns@ksfcounsel.com

      Morgan Michelle Embleton
      Morgan.Embleton@ksfcounsel.com

      Alayne K Gobeille
      alayne.gobeille@ksfcounsel.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Virginia Faye Milstead
      virginia.milstead@skadden.com,nandi.berglund@skadden.com,dlmlclac@skadden.com

      Peter Bradley Morrison
      peter.morrison@skadden.com,nandi.berglund@skadden.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,jalieberman@pomlaw.com,asoto@pomlaw.c

      Raza Rasheed
      raza.rasheed@skadden.com

      Laurence Matthew Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net,lrosen@ecf.courtdrive.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?144726252982238-L_1_0-1                                                                                                  1/1
